DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 29 July 2022 with respect to the 35 U.S.C. § 102(a)(2) rejection of claims 1-4, 9-12,15-17, 19, 21-24, 29-32, 35-36 over Oda have been fully considered but they are not persuasive. It is noted that Applicant remarks are based on the new amended language. The below rejection is on Oda, and on Oda and new prior art based on the new claim amendment. Applicant’s arguments in regards to claim 17 are not persuasive as 17 does not include the new amended claim language as discussed with reference to independent claim 1. 
Applicant’s arguments with respect to the 35 U.S.C. § 102(a)(2) rejection of claims 1-7, 9-15, 21-27, 29, 31, 33, and 35 over Roein Peikar, and the 35 U.S.C. § 103 rejections of claims 1 and 2 over Brader in view of Roein Peikar, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant's arguments filed 29 July 2022 with respect to the 35 U.S.C. § 103 rejections of claims 8, 18, 20, 28, and 34 over Oda in view of Roein Peikar have been fully considered but they are not persuasive. It is noted that Applicant remarks are based on the new amended language.  The below rejection is on Oda, new prior art, and Roein Peikar based on the new claim amendment.
Drawings
The drawings were received on 7/29/2022.  These drawings are Accepted.
The drawings filed on 7/29/2022 are objected to because there is a stray line with no reference number in fig. 65.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Figure 132 is a colored picture.  Figures 131, 133, and 134 are a photograph.

Specification
The use of the term iROK™ in para. 0150, and SPEED System™ in para. 0357, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 is dependent on itself.   For purposes of examination, examiner will interpret claim 5 as being dependent on claim 4.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oda et al (WO 2016/149008 A1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-12, 15-17, 19, 21-24, 29-32, and 35-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oda et al (WO 2016/149008 A1).

    PNG
    media_image1.png
    503
    689
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    645
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    497
    698
    media_image3.png
    Greyscale

In regards to claim 1 and 2, Oda et al discloses an appliance (figs. 1-5) comprising at least one first rigid segment (first rigid segment in annotated fig. 1) having a length dimension, and at least one second rigid segment (second rigid segment in annotated fig. 1) having a length dimension, wherein each of the first and second rigid segments is configured to extend along two or more adjacent teeth in a jaw of the patient when the appliance is installed (annotated fig. 1); 
at least one arm (arm in annotated fig. 2) extending from the at least one first rigid segment; 
at least one curved feature (152 in fig. 5; p. 12 lines 12-24: which states the arch member can be any suitable shape as shown in figure 5) formed along the length dimension of the second segment; and 
a plurality of bracket connectors (plurality of bracket connectors 2 in annotated fig. 4), each bracket connector configured to selectively connect to a bracket (40, 42, 44) that may be secured to a respective one of the patient's teeth, the plurality of bracket connectors including at least one first bracket connector (26) on the at least one arm and at least one second bracket connector (plurality of bracket connectors 2 in annotated fig. 4) on the at least one second rigid segment, wherein the second rigid segment extends from a first end (23) at the first bracket connector (26) (see figs. 1, 4) to a second end (28) at the second bracket connector (see figs. 1, 4). 
In regards to claim 3, Oda et al further discloses an appliance wherein the at least one first rigid segment (first rigid segment in annotated fig. 1) is configured to extend along a different set of two or more adjacent teeth in the jaw of the patient relative to the teeth (14, 16, 18) that the at least one second rigid segment (second rigid segment in annotated fig. 1) is configured to extend along, when the appliance is installed (fig. 1). 
In regards to claim 4, Oda et al further discloses an appliance wherein at least a portion of the first rigid segment (first rigid segment in annotated fig. 1) comprises an arch shaped member having an arch shape or partial arch shape (p. 12 lines 11-24) and configured to extend along two or more adjacent teeth in the patient's jaw (fig. 1).  
In regards to claim 9, Oda et al further discloses an appliance wherein the at least one second rigid segment (second rigid segment in annotated fig. 1) has a length dimension extending from one end of the arch shaped member of the first rigid segment (first rigid segment in annotated fig. 1).  
In regards to claim 10, Oda et al further discloses an appliance wherein the at least one arm extending from the at least one first rigid segment (first rigid segment in annotated fig. 1) comprises a plurality of arms (plurality of arms in annotated fig. 2), the at least one first bracket connector (26) comprises a plurality of first bracket connectors (plurality of bracket connectors in annotated fig. 2) on the plurality of arms, and the at least one second bracket connector comprises a plurality of bracket connectors (plurality of bracket connectors 2 in annotated fig. 4) along the length dimension of the second rigid segment.  
In regards to claim 11, Oda et al in view of Collins teaches the invention substantially as claimed. Oda et al further discloses an appliance wherein the at least one second rigid segment (third rigid segment in annotated fig. 1) has a length dimension extending from a second end of the arch shaped member of the first rigid segment (first rigid segment in annotated fig. 1).  
In regards to claim 12, Oda et al in view of Collins teaches the invention substantially as claimed. Oda et al further discloses an appliance wherein the at least one arm (arm in annotated fig. 2) extending from the at least one first rigid segment comprises a plurality of arms (plurality of arms in annotated fig. 2), the at least one first bracket connector comprises a plurality of first bracket connectors (plurality of bracket connectors in annotated fig. 2) on the plurality of arms, and the at least one second bracket connectors comprise a plurality of bracket connectors (plurality of bracket connectors 2 in annotated fig. 4) along the length dimension of each of the second rigid segments (see fig. 1).  
In regards to claim 15, Oda et al further discloses an appliance wherein at least a portion of the second rigid segment (second rigid segment in annotated fig. 1) comprises an arch shaped member having an arch shape or partial arch shape (p. 12 lines 11-24) and configured to extend along two or more adjacent teeth in the patient's jaw (fig. 1).  
In regards to claim 16, Oda et al further discloses an appliance wherein the appliance is configured as single, unitary structure from a single sheet of material (p. 8 lines 28-29, p. 14 lines 10-15).  
In regards to claim 17, Oda et al discloses an appliance comprising at least one first rigid segment (first rigid segment in annotated fig. 1) having a length dimension, and at least one second rigid segment (second rigid segment in annotated fig. 1) having a length dimension, wherein at least one of the first and second rigid segments is configured to extend along two or more adjacent teeth in a jaw of the patient when the appliance is installed (fig. 1); at least one arm (arm in annotated fig. 2) extending from the at least one first rigid segment; at least one loop or curved feature (152 in fig. 5; p. 12 lines 12-21) formed along the length dimension of the second rigid segment; and a plurality of bracket connectors (plurality of bracket connectors in annotated fig. 4), each bracket connector configured to selectively connect to a bracket (40, 42, 44) that may be secured to respective one of the patient's teeth, the bracket connectors being provided along the length dimension of the second rigid segment, the bracket connectors including at least one bracket connector (30) connected to the at least one arm (arm in annotated fig. 2) extending from the at least one first rigid segment.  
In regards to claim 19, Oda et al discloses an appliance wherein two or more of the bracket connectors (bracket connectors in annotated fig. 2) are connected to two or more of the arms (arms in annotated fig. 2) extending from the at least one first rigid segment (first rigid segment in annotated fig. 1).  



In regards to claim 21, Oda et al discloses an appliance (figs. 1-5) comprising at least one anchor (first rigid segment in annotated fig. 1) having a length dimension, and at least one connector (second rigid segment in annotated fig. 1) having a length dimension, wherein each of the anchor and the connector is configured to extend along two or more adjacent teeth in a jaw of the patient when the appliance is installed (see annotated fig. 1); at least one arm (arm in annotated fig. 2) extending away from the at least one anchor; at least one curved feature (152 in fig. 5; p. 12 lines 12-24: which states the arch member can be any suitable shape as shown in figure 5)  formed along the length dimension of the connector; and a plurality of bracket connectors (plurality of bracket connectors in annotated fig. 2, plurality of bracket connectors 2 in annotated fig. 4), each bracket connector configured to selectively connect to a bracket (30, 40, 42, 44) that may be secured to a respective one of the patient's teeth, the plurality of bracket connectors including at least one first bracket connector (26) on the at least one arm (arm in annotated fig. 2) and at least one second bracket connector (plurality of bracket connectors 2 in annotated fig. 4) on the at least one connector, wherein the connector extends from a first end (23) at the first bracket connector (26) (see figs. 1, 4) to a second end (28) at the second bracket connector (see figs. 1, 4). 
In regards to claim 22, Oda et al further discloses an appliance wherein the at least one anchor (first rigid segment in annotated fig. 1) and the at least one arm (arm in annotated fig. 2) are configured to extend along the same two or more adjacent teeth in the jaw of the patient when the appliance is installed (fig. 1).  
In regards to claim 23, Oda et al further discloses an appliance wherein the at least one anchor (first rigid segment in annotated fig. 1) is configured to extend along a different set of two or more adjacent teeth in the jaw of the patient relative to the teeth (14, 16, 18) that the at least one connector (second rigid segment in annotated fig. 1) is configured to extend along, when the appliance is installed.  
In regards to claim 24, Oda et al further discloses an appliance wherein at least a portion of the anchor (first rigid segment in annotated fig. 1) comprises an arch shaped member having an arch shape or partial arch shape (p. 12 lines 11-24) and configured to extend along two or more adjacent teeth in the patient's jaw (fig. 1).  
In regards to claim 29, Oda et al further discloses an appliance wherein the at least one connector (second rigid segment in annotated fig. 1) has a length dimension extending from one end of the arch shaped member of the anchor (first rigid segment in annotated fig. 1).  
In regards to claim 30, Oda et al further discloses an appliance wherein the at least one arm extending from the at least one anchor (first rigid segment in annotated fig. 1) comprises a plurality of arms (plurality of arms in annotated fig. 2), the at least one first bracket connector comprises a plurality of first bracket connectors (plurality of bracket connectors in annotated fig. 2) on the plurality of arms, and the at least one second bracket connectors comprise a plurality of bracket connectors (plurality of bracket connectors 2 in annotated fig. 4) along the length dimension of the connector (second rigid segment in annotated fig. 1).  
In regards to claim 31, Oda et al further discloses an appliance wherein the at least one connector (third rigid segment in annotated fig. 1) has a length dimension extending from a second end of the arch shaped member of the anchor (first rigid segment in annotated fig. 1).  
In regards to claim 32,  Oda et al further discloses an appliance wherein the at least one arm extending from the at least one anchor (first rigid segment in annotated fig. 1) comprises a plurality of arms (plurality of arms in annotated fig. 2), the at least one first bracket connector comprises a plurality of first bracket connectors (plurality of bracket connectors in annotated fig. 2) on the plurality of arms, and the at least one second bracket connectors comprise a plurality of bracket connectors (plurality of bracket connectors 2 in annotated fig. 4) along the length dimension of each of the connectors (second rigid segment in annotated fig. 1).  
In regards to claim 35, Oda et al further discloses an appliance wherein at least a portion of the connector (second rigid segment in annotated fig. 1) comprises an arch shaped member having an arch shape or partial arch shape (p. 12 lines 11-24) and configured to extend along two or more adjacent teeth in the patient's jaw (fig. 1).  
In regards to claim 36, Oda et al further discloses an appliance wherein the appliance is configured as single, unitary structure from a single sheet of material (p. 8 lines 28-29, p. 14 lines 10-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-7, 13-14, 25-27, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al (WO 2016/149008 A1) as applied to claims 1, 4, 21 and 24 above, and further in view of Collins (U.S. Patent No. 8,550,814 B1).

    PNG
    media_image4.png
    420
    532
    media_image4.png
    Greyscale

As best understood by the examiner, in regards to claim 5,  Oda et al discloses the invention substantially as claimed. Oda et al further discloses the appliance wherein the at least one arm comprises a first arm (arm in annotated fig. 2) extending from the first rigid segment (first rigid segment in annotated fig. 1) to a first one of the first bracket connectors (26), and a second arm (arm 2 in annotated fig. 2) extending from the first rigid segment to a second one of the first bracket connectors (bracket connector 2 in annotated fig. 2) (col. 8 lines 23-37). Oda et al fails to disclose the appliance wherein the at least one second rigid segment extends from the first one of the first bracket connectors to the second one of the first bracket connectors.  
However, Collins teaches the appliance wherein the at least one second rigid segment (66a) extends from the first one of the first bracket connectors (70; connected to bracket 1 in annotated fig. 13) to the second one of the first bracket connectors (70; connected to bracket 3 in annotated fig. 13; see fig. 13).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic appliances with brackets. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oda et al to incorporate the further teachings of Collins and provide an appliance wherein the at least one second rigid segment extends from the first one of the first bracket connectors to the second one of the first bracket connectors. Doing so would allow for the device to bring misaligned teeth into alignment.
In regards to claim 6, Oda et al in view of Collins teaches the invention substantially as claimed. Oda et al further discloses an appliance wherein the at least one second bracket connector comprises a plurality of second bracket connectors (plurality of bracket connectors 2 in annotated fig. 4) located along the at least one second rigid segment (second rigid segment in annotated fig. 1).
Oda et al fails to disclose the appliance wherein at least one second bracket connector between the first one of the first bracket connectors to the second one of the first bracket connectors.
However, Collins teaches the appliance wherein at least one second bracket connector (70; connected to bracket 2 in fig. 13) between the first one of the first bracket connectors (70; connected to bracket 1 in annotated fig. 13) to the second one of the first bracket connectors (70; connected to bracket 3 in annotated fig. 13) (col. 8 lines 20-37).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic appliances with brackets. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oda et al to incorporate the further teachings of Collins and provide the appliance wherein at least one second bracket connector between the first one of the first bracket connectors to the second one of the first bracket connectors. Doing so would allow for the device to bring misaligned teeth into alignment.
In regards to claim 7, Oda et al in view of Collins teaches the invention substantially as claimed. Oda et al further discloses the appliance wherein the at least one first bracket connector comprises one or more further bracket connectors (plurality of bracket connectors in annotated fig. 2) on the at least one first rigid segment (first rigid segment in annotated fig. 1).  
In regards to claim 13, Oda et al discloses the invention substantially as claimed. Oda et al further discloses the appliance wherein the at least one arm comprises a first arm (arm in annotated fig. 2) extending from the first rigid segment (first rigid segment in annotated fig. 1) to a first one of the first bracket connectors (26), and a second arm (arm 2 in annotated fig. 2) extending from the first rigid segment to a second one of the first bracket connectors (bracket connector 2 in annotated fig. 2). Oda et al fails to disclose the appliance wherein the at least one second rigid segment extends from the first one of the first bracket connectors to the second one of the first bracket connectors.
However, Collins teaches the appliance wherein the at least one second rigid segment (66a) extends from the first one of the first bracket connectors (70; connected to bracket 1 in annotated fig. 13) to the second one of the first bracket connectors (70; connected to bracket 3 in annotated fig. 13; see fig. 13) (col. 8 lines 20-37).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic appliances with brackets. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oda et al to incorporate the further teachings of Collins and provide the appliance wherein the at least one second rigid segment extends from the first one of the first bracket connectors to the second one of the first bracket connectors. Doing so would allow for the device to bring misaligned teeth into alignment.
In regards to claim 14, Oda et al in view of Collins teaches the invention substantially as claimed. Oda et al further discloses the appliance wherein the at least one arm comprises at least one additional arm (arm 3 in annotated fig. 2) located along the length of the first rigid segment (first rigid segment in annotated fig. 1) between the first arm (arm in annotated fig. 2) and the second arm (arm 2 in annotated fig. 2), each additional arm extending from the first rigid segment to a respective further one of the first bracket connectors (see annotated fig. 2) located between the first one of the first bracket connectors (26) and the second one of the first bracket connectors (bracket connector 2 in annotated fig. 2).  

In regards to claim 25, Oda et al discloses the invention substantially as claimed. Oda et al further discloses the appliance wherein the at least one arm comprises a first arm (arm in annotated fig. 2) extending from the anchor (first rigid segment in annotated fig. 1) to a first one of the first bracket connectors (26), and a second arm (arm 2 in annotated fig. 2) extending from the anchor to a second one of the first bracket connectors (bracket connector 2 in annotated fig. 2) (col. 8 lines 23-37). Oda et al fails to disclose the appliance wherein the at least one connector extends from the first one of the first bracket connectors to the second one of the first bracket connectors.  
However, Collins teaches the appliance wherein the at least one connector (66a) extends from the first one of the first bracket connectors (70; connected to bracket 1 in annotated fig. 13) to the second one of the first bracket connectors (70; connected to bracket 3 in annotated fig. 13; see fig. 13).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic appliances with brackets. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oda et al to incorporate the further teachings of Collins and provide an appliance wherein the at least one connector extends from the first one of the first bracket connectors to the second one of the first bracket connectors. Doing so would allow for the device to bring misaligned teeth into alignment.
In regards to claim 26, Oda et al in view of Collins teaches the invention substantially as claimed. Oda et al further discloses an appliance wherein the at least one second bracket connector comprises a plurality of second bracket connectors (plurality of bracket connectors 2 in annotated fig. 4) located along the at least one connector (second rigid segment in annotated fig. 1).
Oda et al fails to disclose the appliance wherein at least one second bracket connector between the first one of the first bracket connectors to the second one of the first bracket connectors.
However, Collins teaches the appliance wherein at least one second bracket connector (70; connected to bracket 2 in fig. 13) between the first one of the first bracket connectors (70; connected to bracket 1 in annotated fig. 13) to the second one of the first bracket connectors (70; connected to bracket 3 in annotated fig. 13) (col. 8 lines 20-37).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic appliances with brackets. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oda et al to incorporate the further teachings of Collins and provide the appliance wherein at least one second bracket connector between the first one of the first bracket connectors to the second one of the first bracket connectors. Doing so would allow for the device to bring misaligned teeth into alignment.
In regards to claim 27, Oda et al in view of Collins teaches the invention substantially as claimed. Oda et al further discloses the appliance wherein the at least one first bracket connector comprises one or more further bracket connectors (plurality of bracket connectors in annotated fig. 2) on the at least one anchor (first rigid segment in annotated fig. 1).  
In regards to claim 33, Oda et al discloses the invention substantially as claimed. Oda et al further discloses the appliance wherein the at least one arm comprises a first arm (arm in annotated fig. 2) extending from the anchor (first rigid segment in annotated fig. 1) to a first one of the first bracket connectors (26), and a second arm (arm 2 in annotated fig. 2) extending from the anchor to a second one of the first bracket connectors (bracket connector 2 in annotated fig. 2). Oda et al fails to disclose the appliance wherein the at least one connector extends from the first one of the first bracket connectors to the second one of the first bracket connectors.
However, Collins teaches the appliance wherein the at least one connector (66a) extends from the first one of the first bracket connectors (70; connected to bracket 1 in annotated fig. 13) to the second one of the first bracket connectors (70; connected to bracket 3 in annotated fig. 13; see fig. 13) (col. 8 lines 20-37).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic appliances with brackets. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oda et al to incorporate the further teachings of Collins and provide the appliance wherein the at least one connector extends from the first one of the first bracket connectors to the second one of the first bracket connectors. Doing so would allow for the device to bring misaligned teeth into alignment.
In regards to claim 34, Oda et al in view of Collins teaches the invention substantially as claimed. Oda et al further discloses the appliance wherein the at least one arm comprises at least one additional arm (arm 3 in annotated fig. 2) located along the length of the anchor (first rigid segment in annotated fig. 1) between the first arm (arm in annotated fig. 2) and the second arm (arm 2 in annotated fig. 2), each additional arm extending from the anchor to a respective further one of the first bracket connectors (see annotated fig. 2) located between the first one of the first bracket connectors (26) and the second one of the first bracket connectors (bracket connector 2 in annotated fig. 2).  

Claims 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al (WO 2016/149008 A1) in view of Collins (U.S. Patent No. 8,550,814 B1) as applied to claims 5 and 25 above, and further in view of Roein Peikar et al (U.S. 2017/0156823 A1).

    PNG
    media_image5.png
    818
    608
    media_image5.png
    Greyscale

In regards to claim 8 and 28, Oda et al in view of Collins teaches the invention substantially as claimed. Oda et al fails to disclose an appliance wherein each of the first arm and the second arm includes a spring member.  
However, Roein Peikar et al discloses an appliance wherein each of the first arm (arm 1 in annotated fig. 18e) and the second arm (arm 2 in annotated fig. 18e) includes a spring member (spring members in annotated fig. 18e).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental appliances. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oda et al in view of Collins to incorporate the teachings of Roein Peikar et al and provide an appliance wherein each of the first arm and the second arm includes a spring member. Doing so would allow for the application of spring forces to move the teeth of the patient.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al (WO 2016/149008 A1) as applied to claims 17 and 19 above, and further in view of Roein Peikar et al (U.S. 2017/0156823 A1).

    PNG
    media_image6.png
    818
    643
    media_image6.png
    Greyscale

In regards to claim 18, Oda et al fails to disclose an appliance wherein the at least one arm includes a spring member located between the at least one first rigid segment and the bracket connector to which the at least one arm is connected.  
However, Roein Peikar et al discloses an appliance wherein the at least one arm (arm 1 in annotated fig. 18e) includes a spring member (spring member in annotated fig. 18e) located between the at least one first rigid segment (rigid segment in annotated fig. 18e) and the bracket connector (bracket connector 1 in annotated fig. 18e) to which the at least one arm is connected.  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental appliances. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oda et al to incorporate the teachings of Roein Peikar et al and provide an appliance wherein the at least one arm includes a spring member located between the at least one first rigid segment and the bracket connector to which the at least one arm is connected. Doing so would allow for the application of spring forces to move the teeth of the patient. 
In regards to claim 20, Oda et al fails to disclose the appliance wherein each of the two or more of the arms includes a spring member located between the at least one first rigid segment and the bracket connector to which the arm is connected.  
However, Roein Peikar et al discloses an appliance wherein each of the two or more of the arms (arm 1 and arm 2 in annotated fig. 18e) includes a spring member (spring members in annotated fig. 18e) located between the at least one first rigid segment (rigid segment in annotated fig. 18e) and the bracket connector (bracket connectors 1 and 2 in annotated fig. 18e) to which the arm is connected.
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental appliances. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oda et al to incorporate the teachings of Roein Peikar et al and provide an appliance wherein each of the two or more of the arms includes a spring member located between the at least one first rigid segment and the bracket connector to which the arm is connected. Doing so would allow for the application of spring forces to move the teeth of the patient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772     

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772